PER CURIAM.
Larry E. Williams petitions this court for a writ of habeas corpus pursuant to Florida Rule of Appellate Procedure 9.140(j) alleging ineffective assistance of appellate counsel. Williams was convicted after a jury trial of carjacking and sentenced to thirty years’ prison. On the morning of trial, Williams’ counsel moved for a continuance which was denied. The denial of the motion was not raised on appeal. After a review of the trial record, we conclude that Williams was severely prejudiced by the denial of the continuance. It is also clear from the record that either Williams’ trial counsel was ineffective in her attempt to secure the continuance or his appellate counsel was ineffective in failing to raise the denial of that motion on direct appeal.
The State has already successfully defended Williams’ claim of ineffective assistance of trial counsel in the trial court, and this court has affirmed. See Williams v. State, 717 So.2d. 1019 (Fla. 2d DCA 1998). The law of the case being that trial counsel was not ineffective in her efforts to secure a continuance, we conclude that appellate counsel was ineffective in failing to raise the issue on direct appeal. Having determined that Williams was prejudiced by this error, we vacate his judgment and sentence and remand for a new trial.
Petition granted.
ALTENBERND, A.C.J., and BLUE and FULMER, JJ., Concur.